Dismissed and Memorandum Opinion filed February 12, 2009







Dismissed
and Memorandum Opinion filed February 12, 2009.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-01105-CV
____________
 
PLAINS MARKETING, L.P., Appellant
 
V.
 
CHRISTOPHER WALKER, aka and bspa CHRISTOPHER W.
WALKER, CHRIS W. WALKER, CHRIS WALKER and C.W. WALKER, Appellees
 

 
On Appeal from the 234th District Court 
Harris County,
Texas
Trial Court Cause
No. 2007-35247
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed September 2, 2008.  On January 30, 2009,
appellant filed a motion to dismiss the appeal.  See Tex. R. App. P. 42.1.  The motion is
granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
Panel consists of Chief Justice Hedges and Justices
Anderson and Seymore.